DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Myers on 2/10/22.
The application has been amended as follows: 

Claims:

Replace claim 8 with the following amended claim:
--8. The image forming apparatus according to Claim 1, wherein the image forming apparatus is a full-color image forming apparatus and the image forming apparatus includes a plurality of the image bearers arranged in series and includes a plurality of units corresponding to the plurality of the image bearers 

Allowable Subject Matter
Claims 1-15 are allowed.

Regarding claims 1-15, the prior art of record does not disclose or suggest the recited “an amount of the additive separated from the toner is from 20 percent by mass through 35 percent by mass relative to a total amount of the additive in the toner, when a toner dispersion liquid in which the toner is dispersed in a dispersant is irradiated with ultrasonic wave vibration with an irradiation energy dose of 4 kJ, and the toner has a dielectric constant of 2.6 or greater but 3.9 or less” along with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Inoue et al. US 20210173337 discloses an amount of additive separated from toner when a toner dispersion liquid is irradiated with ultrasonic wave vibration.
Kojima et al. US 20140220485 discloses an amount of additive separated from toner when a toner dispersion liquid is irradiated with ultrasonic wave vibration.
Kubo US 20180267435 discloses an intermediate transfer member having an elastic layer including particles having a volume resistivity.
Fujisaki et al. US 20170285502 discloses a toner having a dieletric constant. 
Sanpe US 5663788 discloses a toner having a dieletric constant.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852